Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 

Claims 1-5, 9-11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Usami (US 2018/0130900 A1) in view of Morii et al. (US 2011/0175205 A1).
Regarding independent claim 1 and claim 15: Usami teaches (e.g. Figs. 1-22, [0014]-[0035], same embodiment; including annotated Figure 13 below) a semiconductor device comprising: 
a semiconductor substrate ([0047]-[0048]: S/PEP1);
a semiconductor layer ([0047]-[0049]: PEP2) formed on the semiconductor substrate,
the semiconductor layer having a first trench ([0055]: DT; annotated DT1) and a second trench ([0055]: DT; annotated DT2), the first trench and the second trench both extending in a depth direction so that the first trench and the second trench extend toward  the semiconductor substrate (the trench DT reaches the substrate, S/PEP1);
a first insulating film ([0057]: IL1b) formed on an inner side surface of each of the first trench and the second trench such that a portion of the semiconductor substrate is exposed in the first trench (the first insulating film IL1b only fills space between DT and DT2, and does not overlap with the substrate in the region of PSUB [0064]; this meets the limitation requirement); and

formed on the inner side surface of each of the first trench and the second trench through the first insulating film ([0064]: conductive film PSUB fills space between DT which is the inner side surface of the first trench through the first insulating film),
wherein, in plan view, the first trench extends for a first length in an extending
direction perpendicular to the depth direction (the first trench [0055]: DT extends in the length direction, which perpendicular to the depth direction, in plan view as shown in Fig. 4, region 3A, [0064]),
wherein, in plan view, the first trench extends for a second length in a width direction perpendicular to both of the depth direction and the extending direction (the first trench [0055]: DT extends in the width direction, which perpendicular to the depth direction and the length direction, in plan view as shown in Fig. 4, region 3A, [0064]),
wherein, in plan view, the first length of the first trench extending in the extending direction is greater than the second length of the first trench extending in the width direction ([0064]: the length of the trench DT is greater than the width, which is perpendicular to the direction of the depth), 
wherein the first length of the first trench is equal to or least 12 µm ([0064]: the first trench DT, in plan view has a length 10 times or more of the opening width; that is the first length of the first trench extending in the extending direction is greater than the second length of the first trench extending in the width direction)
Usami does not expressly teach that	

wherein, in plan view, the second trench extends for a fourth length in the width direction perpendicular to both of the depth direction and the extending direction,
wherein, in plan view, the third length of the second trench extending in the extending direction is greater than the fourth length of the second trench extending in the width direction, 
wherein the third length of the second trench is equal to or less than 30 µm, and
wherein the first trench and the second trench are arranged in the extending direction.
However, Usami does teach a third length of a second trench being equal to or less than 30 µm ([0056], the proportion or ratio of the length to width is 2 or less; the width being 0.3 to 1.0 µm; this meets the claim limitation).


    PNG
    media_image1.png
    836
    1530
    media_image1.png
    Greyscale


Morii teaches (e.g., Figs. 1-3 and annotated Figure 1) a semiconductor device comprising a substrate, a first trench and a second trench,
Morii further teaches that
in plan view, the second trench extends for a third length in the extending direction perpendicular to the depth direction (see Morii Fig. 2 and annotated Fig. 1),
wherein, in plan view, the second trench extends for a fourth length in the width direction perpendicular to both of the depth direction and the extending direction (see Morii Fig. 2 and annotated Fig. 1),
wherein, in plan view, the third length of the second trench extending in the extending direction is greater than the fourth length of the second trench extending in the width direction (see Morii Fig. 2 and annotated Fig. 1), and
wherein the first trench and the second trench are arranged in the extending direction (see Morii Fig. 2 and annotated Fig. 1).

    PNG
    media_image2.png
    640
    1186
    media_image2.png
    Greyscale


The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning).
It would have been obvious because all the claimed elements (substrate, first trench, second trench, insulating layer) were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions as semiconductor material, insulator layers and trenches, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the effective date 
KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). "If a technique has been used to improve one device, and a person of ordinary skill in the art would 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Usami, the trenches wherein, in plan view, the second trench extends for a third length in the extending direction perpendicular to the depth direction, wherein, in plan view, the second trench extends for a fourth length in the width direction perpendicular to both of the depth direction and the extending direction, wherein, in plan view, the third length of the second trench extending in the extending direction is greater than the fourth length of the second trench extending in the width direction, and wherein the first trench and the second trench are arranged in the extending direction, as taught by Morii, for the benefits of optimizing the substrate utilization and effective isolating device structure not intended to be short circuited.
Regarding claim 3: Usami and Morii teach the claim limitation of the semiconductor device according to claim 1, on which this claim depends, comprising
Usami as modified by Morii teaches that a second insulating film formed in a third trench (Usami: [0113]-[0114]: second insulating film IL1b in third trench DT including SP region; third trench in region 3A bordering region 2A, see Fig. 1) formed in the semiconductor layer such that the third trench extends in the depth direction and extends toward the semiconductor substrate (Usami: trench formed in semiconductor layer PEP2 and extends toward the semiconductor substrate S/PEP1, [0114]).
See third trench in annotated Fig.1 below

    PNG
    media_image3.png
    640
    1187
    media_image3.png
    Greyscale


Regarding claim 4: Usami and Morii teach the claim limitation of the semiconductor device according to claim 3, on which this claim depends,
Usami as modified by Morii teaches that the second insulating film is formed in the third trench such that a first void (Usami: [0113]: SP) is formed within the second insulating film (Usami: [0113]: SP is formed within insulating layer ILb1).
In addition, see Figs. 1-3 and annotated Fig. 1 of Morii for third trench.
Regarding claim 5: Usami and Morii teach the claim limitation of the semiconductor device according to claim 3, on which this claim depends,
Usami as modified by Morii teaches that the first trench and the second trench extend along the third trench in plan view (Usami: [0113]-[0114]: third trench DT including SP region). In addition, see Figs. 1-3 and annotated Fig. 1 of Morii.
Regarding claim 9: Usami and Morii teach the claim limitation of the semiconductor device according to claim 1, on which this claim depends,

wherein the first trench and the second trench penetrate the third insulating film (Usami: [0111] and [0118]: third insulating film IL1a; see annotated Fig. 1) and the semiconductor layer such that the first trench and the second trench extend toward the semiconductor substrate (Usami: Fig. 1: S/PEP1). See Figs. 1-3 and annotated Fig. 1 of Morii, for additional teachings.
Regarding claim 10: Usami and Morii teach the claim limitation of the semiconductor device according to claim 3, on which this claim depends,
comprising a third insulating film (Usami: [0111] and [0118]: third insulating film IL1a) formed on the semiconductor layer, 
wherein the first trench, the second trench and the third trench penetrate the third insulating film (Usami: IL1a) and the semiconductor layer such that the first trench, the second trench and the third trench extend toward the semiconductor substrate (Usami: S/PEP1). See Figs. 1-3 and annotated Fig. 1 of Morii, for additional teachings.
Regarding claim 11: Usami and Morii teach the claim limitation of the semiconductor device according to claim 1, on which this claim depends,
comprising a wiring (Usami: M1, see [0117]) formed on the third insulating film (IL1a), 
wherein the wiring is electrically connected with the semiconductor substrate through the conductive film (Usami: PSUB),
Regarding claim 13: Usami and Morii teach the claim limitation of the semiconductor device according to claim 1, on which this claim depends,
wherein a material of the conductive film comprises tungsten (Usami: [0070] and [0116]: tungsten, (W)). 
Regarding claim 14: Usami and Morii teach the claim limitation of the semiconductor device according to claim 1, on which this claim depends.
wherein the semiconductor substrate has a first conductivity type (Usami: [0090]: p-type substrate), and 
wherein the semiconductor layer comprises: 
a first buried layer having a second conductivity type (Usami: [0090]: buried layer NBL is of second conductivity n-type) opposite to the first conductivity type; and 
a second epitaxial layer formed on the first buried layer (Usami: NEP2).
Regarding claim 2 and claim 16: Usami and Morii teach the claim limitation of the semiconductor device according to claim 1, on which this claim depends,
Usami as modified by Morii teaches that in plan view, the first length is greater than the second length (Usami: [0064]: the first length depth of the trench DT is greater than the width, which is perpendicular to the direction of the depth), 
wherein, in plan view, the third length greater than the fourth length (Morii: see annotated Figure 1), and
wherein the first length and the third length are equal to or less than 30 µm ([0064]: the first length depth of the trench DT is greater than the width, the first length is 10 times the width; with the with being 0.8 µm, the length is 8 µm or more). Thus Usami teaches at least an overlapping range.

Applicant is reminded that a prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art or when the ranges of a claimed composition do not overlap but are close enough such that one skilled in the art would have expected them to have the same properties. In re Peterson, 65 USPQ2d 1379 (CA FC 2003).

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Usami (US 2018/0130900 A1) in view of in view of Morii et al. (US 2011/0175205 A1) as applied above and further in view of Gogoi et al. ( US 2009/0174040 A1).
Regarding claim 7 and claim 17: Usami teaches the claim limitation of the semiconductor device according to claim 5, on which this claim depends.
Usami does not expressly teach that in plan view, a distance between the first trench and the second trench is 1 µm or more, and 2 µm or less in the width direction.
Morii teaches that the distance between the first trench and the third trench is equal to the distance between the second trench and the third trench (see annotated Fig. 1, Morii).
Gogoi teaches (e.g., Figs. 1-8) a semiconductor device comprising a first trench ([0045]: 510),
wherein, in plan view, a distance between the first trench and the second trench is 1 µm or more, and 2 µm or less in the width direction of the first trench ([0045]: 
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Usami, the first and second trenches such that the distance between the first trench and the second trench is 1 µm or more, and 2 µm or less in the width direction of the first trench, as taught by Gogoi, because the ranges of trench width and separation are known in the art to be suitable dimension ranges for trenches.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66. Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of Amer.v.Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir.1985).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the filing to enable the width of the trenches and distances of Usami as modified by Gogoi, and arrive at ” in plan view, a distance between the first trench and the second trench is 1 µm or more, and 2 µm or less in the width direction of the first trench” because those range had been taught to be possible ranges that yield a predictable results of efficiently isolating adjacent devices, therefore, there is a high degree of success associated with using these dimensions.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Usami (US 2018/0130900 A1) in view of in view of Morii et al. (US 2011/0175205 A1) as applied above and further in view of Birner et al. (US 2017/0372985 A1).
Regarding claim 12: Usami teaches the claim limitation of the semiconductor device according to claim 4, on which this claim depends,
wherein the conductive film is formed in the first trench such that a second void is formed within the conductive film, and
wherein a length of the second void is smaller than the length of the first void in a thickness direction of the semiconductor layer.
Birner teaches (e.g., Figs.2A-4 and Fig. 14, [0057] FIG. 2b illustrates a cross-sectional view of a semiconductor device 30' which differs from the semiconductor device 30 solely in the semiconductor substrate 31; semiconductor substrate 31 of Fig. 2A becomes substrate stack 31 and 48 with unchanged total thickness; [0022]: Fig. 14 adds an additional step to the previous steps, adding a capping layer [0095]) a semiconductor device comprising a conductive film ([0053]-[0054]: 43) formed in a first trench ([0052]: 41) such that a second void is formed within the conductive film ([0053]-[0054]: 43).
It would have been obvious to a person of ordinary skill at in the art at the time of the effective filing date to include in the device of Usami, the conductive film formed in the first trench such that a second void is formed within the conductive film ([0005] and [0095]: conductive film 119 includes a void), as taught by Birner, so as to reduce the 
Although, Usami as modified by Birne does not expressly teach that
a length of the second void is smaller than the length of the first void in a thickness direction of the semiconductor layer, It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to make the second void smaller than the length of the first void because the second trench has the purpose of isolating adjacent devices, whereas, the first trench has the purpose of being a conductive trench; thus the ratio of void to conductive layer must favor the conductive layer and have the void remain as small as possible.
In addition, there are only a reduced number of choices present; either the first void and the second void are equal in length or one of the first void and the second void is smaller; using a conductive layer including a void yield predictable result as in conducting electricity or data signal and this is a predictable solution for using reduced material, while achieving the same function and one expect that this solution has a reasonable expectation of success.
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). "If a technique has been used to improve one device, and a person of ordinary skill in the art would 

Claim 1 teaches all the limitations of claim 15; therefore, claim 15 below is similarly rejected as in claim 1 above by Usami as modified by Morii.
Regarding independent claim 15: a method of manufacturing a semiconductor device, comprising:
(a) providing a semiconductor wafer comprising:
a semiconductor substrate; and
a semiconductor layer formed on the semiconductor substrate;
(b) forming a first trench and a second trench extending in a depth direction and penetrating the semiconductor layer so as to extend toward the semiconductor substrate;
(c) forming an insulating film on an inner side surface of each of the first trench and the second trench so that a portion of the semiconductor substrate is exposed in each of the first trench and the second trench; and
(d) forming a conductive film on the insulating film formed on the inner side surface of each of the first trench and the second trench so as to be electrically connected to the semiconductor substrate,
wherein, in plan view, the first trench extends for a first length in an extending direction perpendicular to the depth direction,
wherein, in plan view, the second trench extends for a third length in the extending direction perpendicular to the depth direction,

wherein, in plan view, the second trench extends for a fourth length in the width direction perpendicular to both of the depth direction and the extending direction,
wherein, in plan view, the first length of the first trench extending in the extending direction is greater than the second length of the first trench extending in the width direction, 
wherein the first length of the first trench and the third length of the second trench are equal to or less than 30 µm, and
wherein the first trench and the second trench are arranged in the extending direction.
Regarding claim 16: Usami teaches the claim limitation of the method of manufacturing a semiconductor device according to claim 15, on which this claim depends,
wherein, in plan view, the first length is greater than the second length ([0064]: the first length depth of the trench DT is greater than the width, which is perpendicular to the direction of the depth), and
wherein the first length is equal to or less than 30 µm ([0064]: the first length depth of the trench DT is greater than the width, the first length is 10 times the width; with the with being 0.8 µm, the length is 8 µm or more). Thus Usami teaches at least an overlapping range.
Usami teaches an Applicant is reminded that a prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed 

Claim 7 teaches all the limitation of claim 17 below, and thus claim 17 is similarly rejected as in claim 7. See rejection combined rejection above.

Allowable Subject Matter
Claims 6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 6: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, a semiconductor device comprising:
“the first trench is surrounded by the third trench in plan view”.
Claim 8 depends from claim 6, and therefore, is allowable for the same reason as claim 6.
Response to Arguments


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERVE-LOUIS Y ASSOUMAN whose telephone number is (571)272-2606.  The examiner can normally be reached on M-F: 08:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 





/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826